DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed Provisional Application No. 62/055,437, filed 09/25/2014 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) has been acknowledged. 
This application, which discloses and claims only subject matter disclosed in prior Application No. 14/865,396, filed 09/25/2015, accordingly, this application constitute a divisional application. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/24/2019 and 03/20/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 24 and 42 recites the limitation “concave lens cut comprises any high order component” it is unclear from the claim language as well as from the specification what is the 'high order’ for a cut component. For examination any three dimensional section which can be represented by a higher order polynomial will be considered to satisfy that limitation. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over the publication (US 2014/0364840 A1) by Donitzky et al in view of the patent (US 6110166 A) to Juhasz and further in view of the publication (US 2013/0338648 A1) by HANEBUCHI et al, all of these reference are listed in the IDS filed by the Applicant on 09/24/2019.
Regarding claims 19 Donitzky discloses an ophthalmic surgical laser system comprising: a laser delivery system for delivering a pulsed laser beam to a target in a subject's eye (Abstract, recites a device for human eye surgery where a laser apparatus uses pulsed laser radiation to generate incision in the cornea of an eye); 
an XY-scan device to deflect the pulsed laser beam to form a scan line, a Z-scan device to modify a depth of a focus of the pulsed laser beam a XY-scanner ; 
a controller configured to control the XY-scan device and the Z-scan device (¶:[0047] recites, a control computer runs a program to control the movement of X-Y scanner and the Z-scanner)  
Donitzky does not specifically disclose the controller controls the XY & Z scanners to form a top lenticular incision and a bottom lenticular incision of a lens in the subject's eye.
However Juhasz discloses a method for corneal laser surgery which directs the focal point of a focused laser beam to move along a predetermined path on the cornea to remove a volume of stromal tissue for vision correction (Juhasz, Abstract & Col-1,lines:13-18), wherein he teaches, at least one lenticular incision includes a top lenticular incision and a bottom lenticular incision (Juhasz, Fig.3A shows the incision volume has a top surface-38 and a bottom surface-40; as described in Col-5 lines:32-34). It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the system and method of Donitzky to cut a stromal volume in the eye for bringing required refractive correction by removing a volume which has top and bottom surface having apex on both ends as taught by Juhasz (Fig.3A). 
Donitzky or Juhasz does not explicitly teach suggest using a resonant scanner, however HANEBUCHI discloses an analogues art of ophthalmic laser surgical apparatus where a laser spot is moved three-dimensionally in a patient’s eye 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to include a resonant scanner in Donitzky’s instrument for fast deflection of light in X-Y direction as taught by Hanebuchi (¶:[0039]).
Regarding claim-20 Donitzky in view of Juhasz and Hanebuchi discloses the limitations of claim-19.  Donitzky does not specifically recite wherein the scan line is tangential to the parallels of latitude of the lens, the scan line is moved along the meridians of longitude of the lens, wherein the top lenticular incision is moved over the top surface of the lens through the apex of the top surface of the lens.
However Juhasz teaches, the laser beam is focused to a predetermined starting point on the corneal surface and move along a spiral path traversing along the latitude of the eyeball while moving along the meridian of the eye towards the apex of the eyeball as shown in (Fig.4) to cut a corneal volume shown in (Fig.3 & 3A) also described in (Col-5 line:63- Col-6 line:5). 
Juhasz further teaches the bottom lenticular incision is moved over the bottom surface of the lens through the apex of bottom surface of the lens (Juhasz, Fig.3,3A and 4 shows the laser beam is controlled in such a way that it goes over top apex and bottom apex of the stromal cut volume) as described in (Col-5 & 6). 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of removing stromal tissue volume of Donitzky by controlling the XY-scanner to move the focal point of the laser beam in latitudinal direction where beam is tangential to the latitude of the eye .
Claims 21-22, 29, 32, 38-40, 47 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Donitzky et al. (US 2014/0364840 A1).
Regarding claims 21 and 39 Donitzky discloses a method for creating a lenticular incision using an ophthalmic surgical laser system comprising: a laser delivery system for delivering a pulsed laser beam to a target in a subject's eye (Abstract, recites a device and process of human eye surgery where a laser apparatus uses pulsed laser radiation to generate incision in the cornea of an eye); 
Donitzky further discloses an XY-scan device to deflect the pulsed laser beam, a Z-scan device to modify a depth of a focus of the pulsed laser beam the apparatus has a X-Y scanner to deflect the laser beam (¶: [0044] & Fig.1:24) and a Z-scanner by which the z-position of the beam focus is achieved par (¶: [0044],lines:5-9 & Fig.1:22);
a controller configured to control the XY-scan device and the Z-scan device a control computer (Fig.1:36) controls both the XY-scanner and the Z-scanner to form an incision to sever a section of corneal tissue (¶: [0047]),
to form a concave lens cut comprising a top concave lenticular incision Donitzky discloses in (¶:[0035] & [0058]) concave shaped lenticle cut for correction of hyperopia and showed an exemplary cut in (Fig.3) and further mentioned alternate lenticle shapes are also possible, 
Donitzky does not specifically disclose a bottom concave lenticular incision of a lens in the subject's eye, however recites concave shaped lenticle cut for correction 
Regarding claims 22 and 40 Donitzky discloses the limitations of claims 21 and 39 respectively, Donitzky also shows the concave lens cut comprises a spherical surface (Fig.3 surface-48a).
Regarding claims 29 and 47 Donitzky discloses all the limitations of claims 21 and 39 respectively, Donitzky further discloses the procedure starts with cutting a lower incision bounding the underside of the lenticle followed by upper incision (¶:[0006], lines:8-15).
Regarding claim-32 Donitzky discloses all the limitations of claim-21, Donitzky also discloses the laser system treats hyperopia (¶: [0035] & [0058]).
Regarding claims 38 and 49 most of the limitations are similar to system and method claims 21 and 39 respectively, which have been discussed above. 
The further limitation a top cut surface and bottom cut surface merge without folding is also disclosed by Donitzky, where he recites in (¶:[0048] an intra-stromal lenticular section for a myopia correction is separated from the surrounding corneal tissue all round by a three-dimensional incision closed in itself) which is interpreted as cutting surfaces merge without folding.
Claims 23-24, 26-28, 41-42 and 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over Donitzky et al. in view of the publication (US 2012/0310224 A1) by MIYAGI.
Regarding claims 23 and 41 Donitzky discloses the limitations of claim-22 and 41 respectively. 
Donitzky does not specifically mentions the concave lens cut comprises a cylindrical component. However, MIYAGI discloses an analogous art of cutting lenticular tissue for refractive error correction (MIYAGI, Abstract) where he recites for refractive correction a concave shape lens cut is used which comprises a cylindrical component  (MIYAGI,¶:[0050], line:5), it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention incorporate a cylindrical component during the incision by Donitzky’s instrument which would provide astigmatism correction as taught by MIYAGI (¶: [0050],line:4-5). 
Regarding claims 24 and 42 Donitzky in view of MIYAGI discloses all the limitations of claims 23 and 41 respectively. Donitzky does not specifically disclose the concave lens cut comprises any high order component. 
However, MIYAGI discloses a cylindrical component of the cut, the volume of the cylindrical component can be represented by an equation which has an order higher than that of an equation to represent a spherical surface. It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to know the volume of a cylindrical component can be represented by a higher order equation.
Regarding claims 26 and 44 Donitzky discloses all the limitations of claims 21 and 39 respectively. Donitzky does not specifically disclose the top lenticular incision and the bottom lenticular incision each comprise a central portion and a peripheral portion. 
However, MIYAGI discloses the lenticular incision has an edge portion which is considered as peripheral circle (¶:[0034]) and central or mid portion (¶: [0040]). 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Donitzky’s cut to have a concave lenticular cut which will have a center portion and an edge portion as stated by MIYAGI (¶: [0034] & [0040]).
Regarding claims 27 and 45 Donitzky in view of MIYAGI discloses all the limitations of claims 26 and 44 respectively, Donitzky and MIYAGI both show the peripheral portion where the upper and lower cuts meet in a tapered form (Donitzky,Fig.3 and MIYAGI,Fig.2B).
Regarding claims 28 and 46 Donitzky in view of MIYAGI discloses all the limitations of claims 26 and 44 respectively. 
MIYAGI shows the peripheral portion is linear or a higher order polynomial (MIAGI’s, Fig.2B illustrates how the upper incision and lower incision meets at peripheral section which can be represented by higher order polynomial equation). 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have a concave cut by Donitzky’s instrument as disclosed by MIYAGI and that can be represented by a higher polynomial equation.
Claims 25, 33, 43 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Donitzky et al. in view of the publication (US 2014/0350533 A1) by Horvath et al.
Regarding claims 25 and 43 Donitzky discloses all the limitations of claims 21 & 39 respectively. Donitzky does not specifically mention the top concave lenticular incision and the bottom concave lenticular incision are mirror symmetric to each other, however Horvath teaches an analogues art of a method and apparatus for corneal incision (see Abstract), where he teaches typically the upper and lower cuts are made symmetrical (¶: [0086]), it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to make the incision by Donitzky’s invention to have symmetric pair of upper and lower lenticular cuts which is typically done except in case of irregular astigmatism as taught by Horvath (¶:[0056],lines:9-11).
Regarding claims 33 and 48 Donitzky discloses most of the limitations which are similar to claims 21 & 39. Donitzky does not specifically disclose the top lenticular incision and a bottom lenticular incision of a lens that are mirror symmetric to each other in the subject's eye,  however Horvath teaches the upper and lower cuts are made symmetrical typically (¶: [0086],lines:9-10). 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to make the incision using Donitzky’s invention to have symmetric pair of upper and lower lenticular cuts which is typically done in general except in case of irregular astigmatism as taught by Horvath (¶:[0056],lines:9-11).
Claims 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Donitzky et al. in view of Horvath et al and further in view of the publication (US 2012/0310224 A1) by MIYAGI.
Regarding claims 34-37 Donitzky in view of Horvath teaches all the limitations of claim-33, further limitations recited on these claims are similar to the recited limitations of claims 26 through 29 which are taught by Donitzky in view MIYAGI, rejections for those claims have been discussed above.
Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Donitzky et al. in view of the publication (US 2013/0281992 A1) by Seiler et al.
Regarding claims 30 and 31 Donitzky discloses ophthalmic surgical laser system of claim 21. 
Donitzky does not specifically disclose: wherein the laser delivery system using laser operating with wavelength in a range between 350nm to 1100nm, and with a pulse width in a range between 10 femtosecond and 1 nanosecond. 
However Seiler teaches an art of extracting lenticular tissue for refractive correction using laser radiation, wherein he teaches, laser used for the procedure has wavelength in the range of 300  to 1500 nanometer (Seiler, ¶: [0016]). 
Seiler also mentions using ultra short pulse laser with duration of less than a nanosecond also in femtosecond range (Seiler, ¶: [0015]).
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to use ultra-short pule laser with the instrument and method of Donitzky to allow precise incisions in the corneal cell 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHED KABIR whose telephone number is (469)295-9117.  The examiner can normally be reached on Monday-Friday: 9:30-6:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Z.K./ Zahed Kabir
Examiner
Art Unit 3792

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792